Citation Nr: 0311493	
Decision Date: 06/04/03    Archive Date: 06/10/03	

DOCKET NO.  96-06 416	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for the residuals of left wrist surgery in July 1994.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from October 
7, 1993, through May 8, 1995.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from July 1, 1995, through September 25, 2001.

5.  Entitlement to a rating in excess of 70 percent for PTSD 
from September 26, 2001, through the present.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to June 1969.  He had service 
in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
as a result decisions rendered in November 1994 and February 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In its November 1994 decision, the RO denied entitlement to 
service connection for the residuals of a left hand injury.  
In December 1994, the veteran was notified of that decision, 
as well as his appellate rights.  Later that month, the 
veteran reported that his left hand had been injured in 
service when it had been slammed in the breech block of an 
artillery piece.  He noted that he had sustained additional 
disability, as the result of surgery performed at a VA 
Medical Center (MC) after service.  The veteran's 
representative clarified the veteran's theory of the case as 
a claim for compensation benefits for left hand disability 
pursuant to 38 U.S.C. § 1151.  The RO did not receive a 
Notice of Disagreement with which to appeal the claim of 
service connection for left hand disability.  Consequently, 
the decision denying service connection became final under 
the law and regulations then in effect.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (1994).  

In its rating action of February 1996, the RO denied the 
veteran's claim for compensation benefits for left hand 
disability pursuant to 38 U.S.C. § 1151.  The veteran 
disagreed with that decision and perfected an appeal to the 
Board.  

In August 1997, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  The veteran requested VA 
compensation benefits for his left hand/wrist disability 
based on direct service connection or pursuant to 38 U.S.C.A. 
§ 1151.  The issue of service connection for left hand/wrist 
disability has not been developed or certified to the Board 
on appeal.  Therefore, the Board has no jurisdiction over 
that issue, and it will not be considered below.  
Accordingly, it is referred to the RO for appropriate action.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2001).  

In April 1998, the RO remanded the issue of entitlement to 
service connection for a skin disease for further 
development.  Following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for that disorder.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Skin disease was first clinically manifested many years 
after service and is not the result of exposure to Agent 
Orange or any other event in service. 

2.  The veteran did not sustain additional left wrist 
disability as the result of surgery performed at a VAMC in 
July 1994.

3.  For the period from October 7, 1993, through May 8, 1995, 
the veteran's PTSD, manifested primarily by feelings of 
depression, feelings of anxiousness, restlessness, and 
impaired insight and judgment, was productive of definite 
social and industrial impairment.

4.  For the period from July 1, 1995, through November 6, 
1996, the veteran's PTSD, manifested primarily by 
anxiousness, a constricted affect, a depressed mood, and 
impaired judgment and concentration, was productive of 
considerable social and industrial impairment.

5.  For the period from November 7, 1996, through September 
25, 2001, the veteran's PTSD, manifested primarily by 
significant depression; inability to establish and maintain 
effective relationships; impaired impulse control; an unkempt 
appearance; difficulty in adapting to stressful 
circumstances, was productive of deficiencies in most areas, 
such as work, family relations, judgment, thinking, and mood.  

6.  For the period from September 26, 2001, through the 
present, the veteran has been demonstrably unable to obtain 
or retain employment due to his PTSD.


CONCLUSIONS OF LAW

1.  The veteran's skin disease is not the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 5102, 5103, 5103A (West  2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left wrist disability 
have not been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (1993).

3.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from October 7, 1993, through May 8, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.132, Diagnostic Code (DC) 9411 (effective prior to November 
7, 1996).

4.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from July 1, 1995, through November 6, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.132, 
DC 9411 (effective prior to November 7, 1996).

5.  The criteria for a 70 percent rating for PTSD for the 
period from November 7, 1996, through September 25, 2001, 
through the present, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.130, DC 9411 (2002).

6.  The criteria for a 100 percent rating for PTSD for the 
period from September 26, 2001, through the present, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.132, DC 9411 (in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.   On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107. 

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in his October 
1993 claim for compensation (VA Form 21-526); the Statements 
of the Case (SOC's); the Supplemental Statements of the Case 
(SSOC's); an April 1998 Board Remand; and a September 2001 
letter, he and his representative were notified of the 
evidence necessary to substantiate the claims of entitlement 
to service connection for skin disease; compensation for left 
wrist disability pursuant to 38 U.S.C. § 1151; and an 
increased rating for PTSD.  Such information notified the 
veteran of the evidence and information the VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in May 
1994, April 1995, May 1995, July 1995, April 1996, May 1997, 
January 1999, and September 2001, the RO requested the 
veteran's records from various VAMC's, including those 
located in East Orange, New Jersey, and in Lyons, New Jersey.  
Such records reportedly reflected his treatment for one or 
all of the disabilities on appeal at various times from 
November 1993 through the present.  In April 1995, the RO 
requested that the veteran identify all health care providers 
who had treated him for left hand problems since August 14, 
1994.  In May 1998, the RO requested that the veteran 
identify all health care providers who had treated him for a 
skin disorder.  

Relevant evidence received in association with the veteran's 
appeal consists of his service medical records; records from 
the Social Security Administration, including supporting 
medical documentation, dated from 1990 through 1994; VA 
outpatient records reflecting treatment at the East Orange 
VAMC and the Lyons VAMC from October 1993 through September 
2001; reports of VA orthopedic examinations performed in 
November 1993 and December 2001 (plus addendum dated in 
February 2002); reports of VA psychiatric examinations 
performed in November 1993, February 1996; June 1997; January 
1999, and September 2001; transcripts of the veteran's 
hearings on appeal held in June 1994, November 1995, August 
1997, December 1998, and July 2000; a report reflecting 
hospitalization at the East Orange VAMC from July 29 through 
August 1, 1994; a report reflecting hospitalization at the 
Lyons VAMC from May 9, through June 22, 1995; statements from 
VA physicians, dated in December 1996 and February 1997; and 
reports of VA dermatologic examinations performed in October 
1999 and December 2001.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claims.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issues on appeal.  Accordingly, there is 
no need for further development of the evidence in order to 
meet the requirements of the VCAA.  

I.  Skin Disease

A.  The Facts

The veteran's service medical records, including the report 
of his October 1967 induction examination and the report of 
his June 1969 service separation examination, are negative 
for any complaints or clinical findings of skin disease.  
During his preinduction examination in August 1966, it had 
been noted that he had a history of cellulitis of the left 
calf.  On examination, there was no evidence of cellulitis, 
and the veteran's skin was reportedly normal.
VA medical records show that in April 1984, the veteran was 
referred to the surgical dermatology clinic for a three-month 
history of papular lesions on his cheeks.  He also had skin 
tags in the axillary area.

During his hearings at the RO in June 1994 and November 1995, 
and during his hearing before the undersigned Veterans Law 
Judge in August 1997, the veteran testified that he had had 
an almost 30-year history of a skin disorder on his legs, 
hands, and back.  He stated physicians had told him it was a 
type of fungus.  He also stated that it had started in 
service and that he had received topical treatment.  He 
maintained that his skin disorder was the result of exposure 
to Agent Orange in the Republic of Vietnam.  He noted that 
his skin disorder had reportedly been characterized as skin 
tags.  The veteran acknowledged that no doctors would commit 
themselves to the conclusion that the veteran's skin tags 
were the result of Agent Orange exposure.

From August 1994 through September 2000, the veteran 
underwent VA outpatient treatment for various skin problems, 
including blisters at the incision site following surgery on 
his left wrist; a skin tag in the right axilla; well-healed 
scars on his left wrist, right groin, and hip; tinea cruris; 
folliculitis; intertrigo; keratosis pilaris; ephelides; 
dermatofibroma; mild xerosis; pruritus of questionable 
etiology; atypical melanocytic nevus on the right chest; 
cherry angiomas on the abdomen; a PIH macule on the right 
lower anterior tibial surface; and intertriginous lichen 
simplex chronicus in the groin.  In May 1996, a punch biopsy 
of the leg was consistent with an insect bite.

During an October 1999 VA dermatology examination, the 
veteran reported a 30-year history of recurrent breakouts on 
his trunk, extremities, face, and scalp.  He described the 
lesions as being polymorphous in nature and noted that at 
times, he broke out with erythematous patches.  He also 
described purple patches and vesicular eruptions.  He stated 
that there was no relationship to sunlight.  In one 
situation, he described the skin as starting out as purple in 
color and then breaking down and draining fluid.  He stated 
that the skin eventually healed.  He noted that he had been 
treated with topical medication as well as oral medication, 
none of which seemed to improve the condition.  It was noted 
that he had had two skin biopsies in the previous few years, 
one consistent with a polymorphous light eruption and one 
consistent with folliculitis.  Following the examination, the 
assessments were eruptive skin problem by history, clear at 
this time.  The examiner was unable to say if that problem 
was related to exposure to Agent Orange, as it was not 
present on the examination.  The second assessment was 
dermatofibroma, one on the left shoulder and one on the left 
leg, not related to Agent Orange exposure.

During a VA dermatology examination in December 2001, the 
veteran reported an approximate 30-year history of recurrent 
discoloration and pruritus of the skin.  The examiner noted 
that the C-file showed a diagnosis of folliculitis in the 
past.  It was also noted that the veteran had had exposure to 
Agent Orange.  Following the examination, the diagnosis was 
folliculitis, controlled at the time.

B.  Analysis

The veteran seeks entitlement to service connection for skin 
disease, which he maintains is primarily result of his 
exposure to Agent Orange in service.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Unless there is affirmative evidence to the contrary, a 
veteran, who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and who develops 
certain diseases within a specific time frame after the last 
date on which he was exposed to Agent Orange in service, will 
be presumed to have had such exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  Such diseases consist of 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of the VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  That fact, however, does not preclude the 
veteran from showing a direct link between the disability in 
question and service.  Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The veteran's skin disease, which has various diagnoses, 
including dermatitis, pruritus, intertrigo, and folliculitis, 
was first clinically manifested in the 1990's, many years 
after his separation from service.  He does not, however, 
demonstrate skin disease associated with Agent Orange 
exposure, i.e., chloracne or acneiform disease consistent 
with chloracne.  As such, service connection may not be 
presumed to have been the result of exposure to Agent Orange 
in the Republic of Vietnam.  Moreover, there is no competent 
evidence of a nexus between the veteran's current disease and 
any incident in service, including exposure to Agent Orange.  
His service medical records are completely negative for any 
evidence of chronic identifiable skin disease, and during his 
November 1995 hearing he acknowledged that no doctors would 
state that his skin problems were the result of Agent Orange 
exposure.  The only reports to the contrary come from the 
veteran; however, as a layman, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, his 
testimony, without more, cannot constitute competent evidence 
to support a grant for service connection for skin disease.  
Therefore, service connection is not warranted.

II.  The Left Wrist

A.  The Facts

The veteran's service medical records, including the reports 
of his pre-induction, induction, and separation examinations, 
are negative for any complaints or clinical findings of left 
hand/left wrist disability.

In November 1993, the veteran underwent a VA examination of 
his hand.  He reported that in service, he had gotten his 
left hand caught in a breech block.  He stated that there had 
been no laceration of the hand and no bruises.  He reported 
that the left hand was only swollen and painful at the time, 
and no light duty was performed.  The veteran stated that he 
continued on with the same mission.  He further noted that in 
1971, he had had surgery on his left wrist following a motor 
vehicle accident and that a navicular bone had been 
fractured.  At that time, he had reportedly been followed by 
a Dr. S. for his medical condition.

On examination, the veteran's left wrist had a 2-inch 
vertical scar which was well healed.  The left forearm and 
hand had no deformity or swelling.  There was minimal 
tenderness at the left wrist.  The left wrist and left hand 
demonstrated a full range of motion and no muscle atrophy.  
X-rays of the left hand revealed no bone or joint pathology.  
Those of the left wrist revealed an old fracture with 
nonunion at the waist of the scaphoid.  The relevant 
diagnosis was history of left hand injury with minimal 
residual defect.

VA X-rays of the veteran's left wrist and hand revealed an 
old fracture of the navicular at its waist.  There was no 
bone or joint pathology in the hand.  That month, the veteran 
had complained of a lump on his left hand, and it was noted 
that he had undergone surgery approximately 30 years old.

During his hearing in June 1994, the veteran testified that 
during a fire mission in Vietnam, a fellow soldier had closed 
the breech block of an artillery piece on his hand.  He 
stated that since that time, he had had tightness in the 
hand.  He further testified that he complained to the medic, 
but that the medic did nothing for him.  He noted that he 
completed the fire mission.

During a July 1994 preoperative orthopedic consultation by 
the VA, the veteran noted that he had fractured his scaphoid 
bone 25 years earlier and that he now had nonunion of the 
scaphoid of the left wrist, as well as severe arthritis.  He 
reported constant wrist pain which had increased over the 
last year and limited use of the wrist.  He also complained 
of decreased grip strength.  Bone grafting of the scaphoid 
had reportedly been attempted in 1971 and had failed.

On examination, the veteran had generalized tenderness and a 
well-healed scar on his left wrist.  He complained of 
tenderness at the index and middle fingers.  Sensation was 
intact.  Following the examination, the assessment was 
nonunion of the scaphoid fracture, failed bone graft 
procedure.  The examiner stated that the veteran had a 
severely symptomatic left wrist and that fusion of the wrist 
should help relieve the pain.  The veteran was informed of 
the risks of surgery, including infection, failure of fusion, 
neurovascular impairment, and loss of all left wrist 
function.  The veteran desired relief of the pain.  The 
examiner stated that a wrist fusion would be performed using 
a plate and iliac crest bone graft.  The veteran signed a 
request for administration of anesthesia and for performance 
of operations and other procedures (Standard Form 522).

The following day, the veteran was admitted to a VAMC where 
he underwent fusion of the left wrist with a right iliac 
crest bone graft and stabilization with a plate.  Following 
the surgery, the veteran had mild pain and swelling of the 
fingers.  The left upper extremity demonstrated good 
capillary refill, and sensation was intact.  The fingers were 
warm.  He was reportedly stable.  The following day, the 
fingers on the veteran's left hand remained swollen.  
Otherwise, he continued to demonstrate good capillary refill, 
intact sensation, and intact neurovascular system.  During 
the ensuing days, he complained of increased pain and 
swelling, as well as discoloration of the fingers.  On the 
day of his discharge, the veteran complained of mild swelling 
of the fingers and ecchymosis.  Sensation was intact, as were 
his neurovascular processes.

Two days after the veteran's discharge from the hospital, he 
returned, complaining of pain and swelling in the left arm.  
The left distal forearm appeared to be inflamed and the 
possibility of infection was questioned.  During treatment 
the following day, it was noted that the veteran's left hand 
was very swollen and that he had blisters near the incision.  
He stated that his fingers felt number and bluish.  He was 
given instructions on how to take medication and the 
importance of keeping his arm elevated.

Medical records from the VA and private health care providers 
show that from September 1994 to September 2001, the veteran 
reported from time to time that his left wrist disability was 
manifested variously by pain, limitation of motion, decreased 
grip strength, atrophy, and impaired sensation.  In September 
1994, X-rays of the left wrist revealed status post wrist 
fusion.  There was an orthopedic plate and screws extending 
across the distal radius of the wrist and third metacarpal 
bone.  There were small calcific densities noted in the 
posterior soft tissues.  X-rays performed by the VA the 
following month also revealed degenerative changes in the 
carpal joints and radial carpal joint.  In August 1995, an 
electromyogram and nerve conduction studies supported the 
clinical diagnosis of mild carpal tunnel syndrome on the 
left.  X-rays of the left wrist, performed by the VA in June 
1999 revealed severe degenerative changes and effusion, 
status post old trauma.

During his August 1997 hearing before the Veterans Law Judge 
during a hearing in December 1998 at the RO, the veteran 
testified that following an automobile accident in 1971, he 
had undergone surgery on his left wrist.  He also testified 
that following the surgery, he had treatment at the West 
Hudson Hospital in Cornish, New Jersey, and at the New York 
Joint Disease Center on Second Avenue.  He noted that on the 
latter occasion, he had had the plate removed from his left 
wrist.  He stated that he continued to have significant 
discomfort in the wrist.

In December 2001, the veteran underwent a VA orthopedic 
examination.  He reported that his left hand and wrist had 
been crushed when he was in the service.  It was noted that 
the hand had not been X-rayed in service but that the pain 
had persisted in the wrist.  The history of his left wrist 
fusion was noted, as was the removal of the associated 
hardware four years earlier.  It was noted that the veteran 
had been given a wrist splint.  The veteran complained of 
constant pain and stated that his left hand drooped.  He also 
complained of numbness over the entire left hand.

On examination, there was a small, nontender scar over the 
right iliac crest.  The veteran had hypesthesia of all four 
extremities in a glove and stocking distribution.  The fusion 
of the left wrist was reportedly solid, and the veteran 
demonstrated a full active range of motion of the fingers of 
the left hand.  The diagnosis was status post left wrist 
fusion conversion reaction.  In February2002, the RO decision 
review officer requested that the examiner review the 
examination and the veteran's records to determine if the 
veteran had sustained any additional disability as a result 
of his 1994 left hand surgery at the VA.
In an addendum, dated in February 2002, the VA examiner 
stated that the veteran's surgery had been performed for the 
relief of pain and that there was now a solid wrist fusion.  
It was stated that the limited motion was "preferable" to 
pain.  The examiner noted that there was no objective 
evidence to support the veteran's complaints of pain.
B.  Analysis

The veteran seeks compensation for left wrist disability.  He 
maintains that such disability is the result of surgery 
performed at a VAMC in July 1994.  At that time, the 
applicable stated that generally, when a veteran sustained an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
resulted in additional disability to the veteran, disability 
compensation was to be awarded in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151. 

The regulation which implemented the statute provided that in 
determining whether additional disability existed, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation had 
been based was to be compared with the subsequent physical 
condition resulting from the disease or injury.  The 
regulation further provided that compensation was not payable 
for "the continuance or natural progress" of a disease or 
injury for which VA care had been authorized.  38 C.F.R. 
§ 3.358(b)(2). 

A determination that "additional disability" had been caused 
by VA treatment required evidence that any increase in 
disability had not been merely coincidental with the 
treatment, but had actually resulted therefrom.  The 
regulation cautioned that the mere fact that aggravation 
occurred" did not prove causation.  38 C.F.R. § 3.358(c)(1), 
(2). 

At the time the veteran filed his claim, he was not required 
to show fault or negligence in VA medical treatment. Brown v. 
Gardner, 513 U.S. 115 (1994).  Although 38 C.F.R. 
§ 3.358(c)(3) was subsequently modified to require that an 
injury from VA hospitalization or treatment be caused by 
carelessness, negligence, fault, or an unforeseeable event, 
before benefits may be awarded under section 1151, the new 
standard applies only to claims filed on or after October 1, 
1997.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
VAOPGCPREC 40-97 (1997).  Since the veteran's claim was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation, 
where that is more favorable to the veteran.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991). 

A review of the evidence discloses that in July 1994, the 
veteran underwent fusion of his left wrist primarily as the 
result of a fracture of the scaphoid 25 years earlier, as 
well as significant arthritis.  Prior to the surgery, he 
complained of pain and a loss of strength in the left hand.  
Following the surgery, his complaints were essentially the 
same.  Although the veteran has demonstrated left carpal 
tunnel syndrome since the surgery, there is no evidence that 
that disorder or any other disability has been identified as 
resulting from the veteran's left wrist fusion at the VA.  
Indeed, the most recent VA examiner was unable to find any 
objective deficits to support the veteran's complaints.  
Absent evidence of current left wrist disability, there is no 
reasonable basis to conclude that compensation benefits are 
warranted under 38 U.S.C.A. § 1151 for the veteran's left 
wrist surgery in July 1994.  The only reports to the contrary 
come from the veteran; however, it must be emphasized that as 
a layman, he is not qualified to render opinions which 
require medical expertise.  Espiritu.  As above, his opinion, 
without more, cannot be considered competent evidence to 
support the grant of VA compensation benefits under 
38 U.S.C.A. § 1151.  To that extent, the appeal is denied.

III.  PTSD

A.  The Facts

In November 1993, the veteran underwent a VA psychiatric 
examination.  He stated that he was in Vietnam for 13 months 
and saw things that he just did not want to discuss.  
According to his history, he had a long-standing reluctance 
to discuss his combat experiences.  He stated that he had 
recurrent dreams and that he would wake up in the middle of 
the night and have flashbacks of his service in Vietnam.  He 
stated that his memories were very tough on his family and 
noted that he was often depressed.  He was not suicidal at 
the time of the examination but reportedly refused to take 
medication, because they interfered with his life.  
Psychological testing, which had reportedly been performed in 
1991, showed that the veteran was introverted, depressed, and 
excitable and that he experienced feelings of failure, guilt, 
remorse, and a sense of a lack of control over his impulses 
and emotions and he had reportedly withdrawn from others, 
seeing them as deceitful, manipulative, and unfair.  It was 
noted that those tests had shown that the veteran had PTSD 
which was productive of at least moderate impairment with 
confused deviant thinking and impaired attention, 
concentration and memory, persecutory ideation, and unusual, 
if not bizarre, thought content.  The veteran was reportedly 
inclined to conflict with authority figures and was capable 
of unexpected, violent, behavior, especially when 
intoxicated.  It was also noted that he could be quite 
callous about his own and other's motives.  He attempted to 
function despite considerable worry, fears, and depression-
related abulia.  At the same time, the veteran was attempting 
to defend against disruptive thoughts and impulses; however, 
it was noted that his coping resources were limited.

On mental status examination, the veteran was alert and 
oriented to time, place, and person.  His speech was rather 
hesitant at times and nervous.  His affect was slightly 
constricted, and, with regard to his mood, he stated that he 
felt OK.  His intellectual development was reportedly 
average.  He was able to recall a list of objects, both 
immediately, and after five minutes.  He denied suicidal or 
homicidal ideation, and hallucinations.  He endorsed paranoia 
and was circumstantial.  He did not demonstrate any 
delusions, and he was able to abstract.  His insight and 
judgment were both reportedly poor.  Following the 
examination, the relevant diagnoses were PTSD and anti-social 
traits.

From February 1994 through May 1995, the veteran received VA 
outpatient treatment at the mental health center.

In November 1994, the veteran underwent a psychiatric 
examination for the New Jersey Department of Labor, Division 
of Disability Determinations.  It was noted that he had taken 
psychotropic medication in 1993 but that it had not helped 
his condition.  He was not on any medication at the time of 
the examination.  It was noted that he had last worked in 
August 1993 as a truckdriver and carpet installer but that a 
motor vehicle accident and consequences had forced him to 
quit.  In a typical day, he reportedly got up and got washed, 
and his wife helped him get dressed.  He reportedly went for 
short walks and socialized with the neighbors.  He also 
reportedly read the newspaper, but did not shop, clean, cook, 
or make a bed.

During a mental status examination, the veteran complained of 
feeling lost and angry.  It was noted that he had a history 
of repeated arrests for assault and battery but that he had 
never been convicted.  He reportedly felt tense and was 
always ready to defend himself.  It was noted that at times, 
he was actually looking for a fight.  It was also noted that 
at times, he felt depressed, helpless, and hopeless and that 
he was emotionally numb.  His sleep was reportedly impaired, 
and it was noted he had frequent nightmares of combat.  He 
also had regular intrusive thoughts of his Vietnam combat 
experiences, as well as flashbacks; and he avoided active 
reminders of he war.  He also reported variable concentration 
and memory impairment.  He stated that he was able to go 
places by himself and denied any panic attacks or symptoms 
compatible with social phobia.  It was noted that he was 
hypervigilant to his environment and that he had an 
exaggerated startle response.  He felt that strangers might 
be following him when he walked outside but denied any 
auditory or visual hallucinations.  He was very mistrustful 
and had areas of marital discord, particularly with respect 
to the way his wife maintained the house.  He believed that 
such rifts would lead to a divorce in the near future.

Throughout the interview, the veteran appeared depressed and 
tense. His lower extremities were restless and demonstrated 
motor activity.  His eye contact was good.  He was helpful 
and cooperative and provided an adequate narrative history.  
There was no evidence of any formal thought disorder or 
inappropriate behaviors noted.  Following the examination, 
the relevant diagnoses were PTSD with symptoms of anxiety and 
depression; alcohol, on the basis of history; and drug abuse, 
on the basis of history.  The examiner concluded that the 
veteran's Global Assessment of Functioning was moderate to 
severe.

During a VA psychiatric outpatient assessment in November 
1994, the veteran stated that he had been looking for the 
right program where he could fit.  He reported ongoing 
problems with flashbacks and nightmares, as well as anxiety, 
insomnia, and irritability.  He was seeking help for his 
symptoms and feelings of anger and resentment he had over his 
war experiences and problems to readjusting to life after 
Vietnam.  It was noted that he had no history of psychiatric 
admissions, no psychotherapy, and no history of suicide 
attempts.

During the mental status examination, the veteran was 
somewhat unkempt.  He was alert and oriented to time, place, 
and person.  He was generally cooperative; however, at times, 
he was intrusive and demanding.  He was coherent, articulate, 
and goal-directed.  He had an anxious affect and dysphoric 
mood.  His thought content focused on what the Government 
owed him.  He regretted what he considered to have been a 
waste of his best years.  There was no evidence of suicidal 
or homicidal ideation, audio or visual hallucinations, or 
other formal thought disorder.  His cognitive and memory 
processes were grossly intact.  His insight and judgment were 
fair.  The relevant diagnosis was PTSD, and the examiner 
assigned a GAF of 60.

On a January 1995 medical report, completed in conjunction 
with the veteran's receipt of disability benefits from the 
Social Security Administration, it was noted that he was 
mentally able to work.  Socially, he was reportedly a loner.  
It was noted that he had flashbacks and that his 
preoccupation with his experiences impaired his 
concentration.

VA outpatient records show that from July 1995 through 
September 2001, the veteran continued to receive treatment 
for PTSD.

Various symptoms included flashbacks, nightmares, tension, 
anxiety, and a tendency to isolate himself from others.  It 
was noted that he had been separated from his wife and 
children since approximately 1994.

During a VA psychiatric examination in February 1996, the 
veteran complained of increased  nightmares, social 
isolation, and inability to handle stress.  He also noted 
episodes of agitation and aggressiveness, sleep impairment, 
poor concentration, flashbacks, startle reaction, and 
survivor guilt.  He complained that he had no goal-directed 
pleasurable activity.

On examination, the veteran was alert and oriented to time, 
place, and person.  His appearance was conventional.  His 
psychomotor activity was increased, and he was visibly 
anxious.  His palms were moist and cold, and his speech 
production was sparse and nonspontaneous.  His response time 
was prolonged, and his voice amplitude was low.  His affected 
was constricted, and his mood was depressed and times, 
tearful.  No disturbance of mental stream, thought, or 
perception was noted.  Memory and concentration were 
reportedly impaired, and he experienced agitation and 
aggressiveness with minor provocation.  There was no sign of 
organic brain syndrome, and his intellect was average.  His 
insight was poor, and it was noted that his judgment was 
compromised under stress.  The relevant diagnoses were PTSD 
and major depressive disorder, secondary to PTSD.  The GAF 
was 45, and the examiner stated that there was major 
impairment in social and occupational function.

In December 1996, the veteran's treating physician at the VA 
mental health clinic noted that the veteran was seen 
regularly for individual psychotherapy sessions and weekly 
group psychotherapy.  It was noted that he received 
psychotropic medication.  The physician that due to the 
veteran's multiple disabling symptoms of his psychiatric 
illness, he was totally and permanently disabled.  He 
reported that the veteran experienced nightmares, intrusive 
thoughts about war, flashbacks, anxiety, and severely 
deteriorated interpersonal relationships.

In June 1997, the veteran underwent a VA psychiatric 
examination.  His claims folder was available to the examiner 
and was reviewed.  It was noted that he was disabled as the 
result of a motor vehicle accident and also PTSD.  It was 
noted that he was receiving Social Security benefits.  It was 
noted that he had been separated from his wife for 
approximately three years and that he had four living 
children whom he saw occasionally.  He continued to take 
psychotropic medication and received individual and group 
therapy at the VA.

The veteran complained that his nightmares and flashbacks 
were still occurring.  He also stated that he avoided people 
and that he disliked authority.  It was noted that he 
continued to be hypervigilant and that he had intrusive 
thoughts about Vietnam.  While being interviewed and 
questioned about Vietnam, the veteran started to cry.  He 
stated that for many years he had not thought about Vietnam 
and then all of sudden, it was always with him.

During the mental status examination, the veteran looked 
older than he stated.  He was cooperative and feeling and 
made good eye contact with the examiner.  There was no 
psychomotor agitation and his memory and concentration were 
good.  He was slightly anxious and stated that he felt 
depressed.  He denied current suicidal or homicidal ideation, 
as well as auditory or visual hallucinations.  He continued 
to endorse paranoia.  He was not tangential or circumstantial 
and was able to abstract.  His insight and judgment were 
good.  The relevant diagnosis was PTSD, and the examiner 
assigned a GAF of 55 to 60.  The examiner reported that the 
veteran continued to be socially and occupationally impaired 
and that he continued to have nightmares and flashbacks of 
Vietnam.  The veteran was considered competent to handle his 
own financial affairs.

In a letter, dated in February 1997, two physicians from the 
VAMC in Lyons, New Jersey, including the Chief of the Mental 
Hygiene Clinic, stated that the veteran had been under their 
care since 1996.  The diagnosis was PTSD, and it was noted 
that the veteran was persistently experiencing recurrent and 
intrusive thoughts of his experiences in Vietnam; nightmares; 
and anxiety.  It was also noted that he took psychotropic 
medication.

During the veteran's hearing before the undersigned Veterans 
Law Judge in August 1997, and during his hearing at the RO in 
December 1998, he reported that he continued to receive 
psychiatric treatment from the VA several times a month.  He 
noted that he had been separated from his wife for several 
years and that he still saw his children occasionally.  He 
testified that his PTSD was manifested primarily by 
nightmares, flashbacks, hypervigilance, and nervousness.  He 
stated that he had no close friends and that he was a loner.  
He noted that he sometimes attended veterans organization 
meetings.  He reported that his days were aimless.

During a VA psychiatric examination in January 1999, it was 
noted that he had not worked since 1993.  For the 15 years 
prior to that, he had reportedly worked as a truckdriver and 
had had a good work history.  In 1993, it was noted that he 
had been involved in an accident and had sustained injuries 
to his neck and knees.  He also stated that the accident 
triggered flashbacks, both related to the accident and to his 
experiences in Vietnam.  He reported that his PTSD symptoms 
were exacerbated and that his sleep became more difficult.  
He also experienced greater irritability.  He noted that he 
had no other skills besides truckdriving and, thus, had no 
sought employment.  He noted that he was regarded as 
unemployable by the Social Security Administration.  
Reportedly, his day was largely unstructured.

On mental status examination, the veteran was oriented to 
time, place, and person.  His appearance was somewhat 
unkempt.  His speech was relevant, coherent, and goal-
directed.  There was no evidence of a thought disorder, and 
no delusional material was elicited.  No auditory 
hallucinations were reported, and there was no suicidal or 
homicidal ideation.  The veteran's thinking was rather 
concrete, but his memory was intact.  His judgment was fair, 
and he demonstrated partial insight.  He was reportedly 
competent to manage his own funds.

The veteran reported a number of PTSD symptoms and noted that 
he had been treated in group therapy and had received private 
consultations.  He reported nightmares on an almost daily 
basis and stated that he had impaired sleep.  He also stated 
that he was vigilant in his environment and always alert for 
danger.  He reported felt vulnerable and experienced a great 
mistrust of authority.  He had feelings of rage at being 
mistreated by the Government and by others whom he perceived 
as disrespecting him.  His mood was depressed, and his affect 
was restricted.  He also reported survivor guilt, flashbacks, 
and startle reaction.  Following the examination, the 
relevant diagnosis was PTSD, chronic, moderate to severe in 
intensity.  The examiner assigned a GAF of 45 and noted that 
the veteran had major impairment in several areas, including 
work, mood, and significant symptoms of PTSD as noted above.

In August 2001 the veteran was seen at the VA mental health 
clinic for a renewal of his medication.  It was noted that 
his PTSD was manifested by anxiety, tension, insomnia, 
recurrent thoughts of Vietnam, and hypervigilance.  His 
assigned GAF was 50.

During a VA psychiatric examination in September 2001, the 
reported that he was still receiving treatment for PTSD, as 
well as psychotropic medication.  He complained of 
nightmares, flashbacks, hypervigilance, startle reaction, 
difficulty with authority, isolation, depression, anhedonia, 
feelings of worthlessness, poor concentration and a poor 
energy level.  It was noted that his wife passed away three  
yeas earlier and that he lived with his children.

During the mental status examination, the veteran was 
casually dressed and cooperative.  His mood was depressed, 
and his affect was blunted.  He spoke softly.  There were no 
perceptual problems, and his thought processes and content 
were normal.  There was no suicidal or homicidal ideation, 
and he was oriented to time, place, and person.  He was 
unable to remember any of three objects presented to him.  He 
was able to do arithmetic calculations.  His insight and 
judgment were fair, and his impulse control was fair. He 
denied that he had recent stressful life events.

On further examination, the veteran stated that he spent most 
of his time by himself wandering around.  He noted that he 
did not have any friends and did not talk to anybody. 
Following the examination, the relevant diagnoses were PTSD 
and major depression.  The examiner assigned the veteran a 
GAF of 35 and noted that he had major impairment in several 
areas of functioning.  The examiner also concluded that the 
veteran was unable to work because of his symptoms.



B.  Analysis

The veteran seeks entitlement to increased ratings during 
various periods of time since service connection became 
effective for PTSD in November 1993.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's November 1994 decision on appeal, which granted 
entitlement to service connection for PTSD (then evaluated as 
30 percent disabling), was an initial rating award.  By a 
rating action in April 1996, the RO assigned a 50 percent 
schedular rating, effective July 1, 1995.  By a rating action 
in November 2001, the RO assigned a 70 percent schedular 
rating for PTSD, effective September 26, 2001.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating award 
is at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999). 

In November 1994, when the RO granted a 30 percent rating for 
PTSD, that disability was rated in accordance with 38 C.F.R. 
§ 4.132, DC 9411 (1994).  A 30 percent rating was warranted 
when there was a definite (moderately large) degree of 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  In such cases, the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 70 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation in 
the community.  In such cases, there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy in a profound retreat from mature behavior, or the 
veteran was demonstrably unable to obtain or retain 
employment. 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected PTSD.  61 Fed. Reg. 52695-52702 (1996) (effective 
November 7, 1996, and codified at 38 C.F.R. § 4.130, DC's 
9400-9440 (1997)).  Inasmuch as the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 
3-00 (opinion of the VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and current versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.)  Therefore, in this case, the 
new regulations for rating PTSD may not be applied prior to 
November 7, 1996.  At that time, a 50 percent rating was in 
effect for PTSD.  

Under the new regulations, a 50 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

i.  October 7, 1993, through May 8, 1995.

From October 7, 1993, through May 8, 1995, the veteran's PTSD 
was manifested primarily by feelings of depression, feelings 
of anxiousness, restlessness, and impaired insight and 
judgment.  He also endorsed paranoia, and was reportedly a 
loner.  He was, however, alert and well-oriented and 
presented no homicidal or suicidal ideation.  Moreover, he 
denied hallucinations and delusions.  Following a November 
1994 psychiatric examination for the State Division of 
Disability Determination, the veteran's PTSD was considered 
to be productive of moderate to severe impairment.  Following 
a VA psychiatric assessment later that month, the veteran was 
assigned a GAF of 60, which is also compatible with moderate 
impairment.  (GAF stands for global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd ed. Revised, 1987 (DSM-III-R) and 4th ed. 1994 
(DSM-IV)) reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM-III-R and DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF score indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 240, 242 (1995).  A GAF of 
50 is defined as 'Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

Not only does the preponderance of the foregoing evidence 
tend to show that the veteran's PTSD is productive of 
moderate impairment, the Board tends to give greater weight 
to a psychiatric assessment performed for the purposes of the 
VA, as opposed to an examination performed for another 
Government agency, which may not be familiar with VA 
regulations.  Accordingly, from October 7, 1993, through May 
8, 1995, the veteran's PTSD was productive of no more than 
moderate impairment, the level contemplated by the 30 percent 
evaluation under the law and regulations then in effect.  
Accordingly, an increased rating for that period of time is 
not warranted.


ii.  July 1, 1995, through September 25, 2001.

For the period from July 1, 1995, through September 25, 2001, 
the veteran's PTSD was manifested primarily by increased 
psychomotor activity and visible anxiousness.  His speech 
production was sparse and non-spontaneous.  His response time 
was prolonged, and his voice was low.  His affect was 
constricted, and his mood was depressed and, at times, he was 
tearful.  His memory and concentration were impaired, and he 
experienced agitation and aggressiveness with minor 
provocation.  His insight was poor, and his judgment was 
compromised under stress.  The GAF deteriorated from 60 to 
45, i.e., from moderate to serious impairment.  Despite his 
rather significant manifestations, there were no disturbances 
in his thought processes.  He remained alert and well-
oriented and presented a conventional appearance.  There were 
no findings, however, of any more than considerable 
industrial impairment, and the RO correctly assigned a 50 
percent evaluation.  While the veteran's level of impairment 
had increased, there was no evidence of severe impairment 
required for a 70 percent rating under the old criteria.  

Under the new criteria, which became effective on November 7, 
1996, the veteran demonstrated several of the manifestations 
necessary for a 70 percent rating.  Such manifestations 
included significant depression, which affected his ability 
to function independently, appropriately, and effectively.  
He was unable to establish and maintain effective 
relationships; and there was evidence of impaired impulse 
control, as demonstrated by his history of arrest for assault 
and battery.  Moreover, there was evidence that his 
appearance was somewhat unkempt and that he had difficulty in 
adapting to stressful circumstances, including those in a 
work or work-like setting.  Despite such manifestations, the 
veteran generally denied suicidal ideation, and he did not 
demonstrate obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech; near continuous panic; or 
spatial disorientation.  Nevertheless, his occupational and 
social impairment was such that he exhibited deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, and mood.  At the very least, from November 7, 
1996, through September 25, 2001, the evidence was in 
relative equipoise with respect to the criteria for a 70 
percent rating under the revised schedular criteria.  
Accordingly, that rating should have been in effect.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation for the 
period from November 7, 1996, through September 25, 2001; 
however, there was no evidence of gross impairment in his 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; disorientation to time 
or place; or memory loss for the names of close relatives or 
one's own name or occupational.  Although a VA physician in 
December 1996 suggested that the veteran's psychiatric 
disability was permanently and totally disabling, a report 
from two VA physicians two months later, including the chief 
of the mental health clinic did not support such a 
conclusion.  Indeed, they only noted manifestations of 
recurrent, intrusive thoughts, nightmares, and anxiety.  
Therefore, for the period from November 7, 1996, through 
September 25, 2001, there was a reasonable basis for a 70 
percent rating, and no more, under the revised schedular 
criteria.  To that extent, the appeal is allowed.

iii.  September 25, 2001, to the Present.

A review of the evidence discloses that during the veteran's 
VA psychiatric examination on September 26, 2001, the 
manifestations of the veterans' PTSD had deteriorated to the 
point where the examiner stated that the veteran was no 
longer employable.  Under the rating criteria in effect prior 
to November 7, 1996, a 100 percent schedular evaluation was 
warranted when the veteran was demonstrably unable to retain 
or retain employment due to a service-connected psychiatric 
disability.  Accordingly, a 100 percent schedular rating was 
warranted, effective September 26, 2001.  To that extent, the 
appeal is also allowed.

iv.  Extraschedular Considerations.

In arriving at the foregoing ratings for the veteran's PTSD, 
the Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
prior to September 26, 2001, for the veteran's service-
connected PTSD.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

Although the veteran has not been employed for approximately 
10 years, the evidence suggests that prior to September 26, 
2001, such unemployment was not solely the result of the 
veteran's service-connected PTSD.  Indeed, evidence from the 
VA and the Social Security Administration suggests that such 
unemployment is the result of service-connected and 
nonservice-connected disability.  While the veteran has been 
followed continuously for his service-connected disability, 
such treatment has been rendered on an outpatient basis; and 
there is no evidence of any hospitalization for his service-
connected PTSD.  

Indeed, the record shows that prior to September 26, 2001, 
the manifestations of his PTSD were those contemplated by the 
regular schedular standards.  Then, as now, the disability 
ratings were not job specific.  They represented as far as 
could practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified were considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 



ORDER

Entitlement to service connection for skin disease is denied.

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for the residuals of left wrist surgery in July 1994 is 
denied.

Entitlement to a rating in excess of 30 percent for PTSD for 
the period from October 7, 1993, through May 8, 1995, is 
denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from July 1, 1995, through November 6, 1996, is 
denied.

Entitlement to a rating of 70 percent for PTSD from November 
7, 1996, through September 25, 2001, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to a 100 percent schedular evaluation for PTSD 
from September 26, 2001, through the present is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

